Citation Nr: 0022691	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to December 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied entitlement to service 
connection for PTSD. 

Additional medical consultation and treatment records were 
received in June 2000 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ).  
Although such evidence has not first been considered by the 
AOJ, the submission was accompanied by a waiver of referral 
to the AOJ.  38 C.F.R. § 20.1304 (1999).  Consequently, a 
decision by the Board is not precluded.  


REMAND

The Board observes that the veteran was diagnosed with PTSD 
in July and August 1998.  

Where there is a clear diagnosis of PTSD, the veteran's 
evidentiary assertions of participation in combat are 
generally accepted as true for the purpose of determining 
whether a PTSD claim is well grounded.  Falk v. West, 12 Vet 
App 402 (1999).  Here, because the Board finds the 
appellant's PTSD claim to be well grounded, VA has a 
statutory duty to assist him in developing the facts 
pertinent to his claim.

The veteran, although concededly not assigned a combat 
occupational specialty, has asserted that he participated in 
convoys and engaged in combat with the enemy in Vietnam.  The 
Board notes that stressor development has not been 
accomplished, to include attempting to obtain buddy 
statements that could be useful in corroborating the 
veteran's version of stressful incidents experienced and 
follow-up with the United States Armed Forces Center for 
Research of Unit Records.  

Furthermore, the Board recommends that due attention be given 
to 38 U.S.C. § 1154(b) upon readjudication, for, if the if it 
can be verified that the veteran participated in convoys that 
were engaged in combat, then the appellant was engaged in 
combat.  Falk, supra.

To ensure the Department of Veterans Affairs has met its duty 
to assist the claimant in developing facts pertinent to his 
claim, this case is REMANDED to the RO for the following 
development:  

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
locations, detailed descriptions of 
events, units involved, numbers and names 
of casualties, and identifying 
information concerning any other 
individual involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  Specific reference is to be made 
to the convoy, fourth infantry, which he 
stated came under attack in January 1971.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  The veteran should be 
afforded a reasonable opportunity to 
respond to such request.  

2.  Thereafter, and whether or not the 
veteran responds to the RO's request for 
a detailed statement of stressors, the RO 
should review the file and prepare a 
summary of all of the claimed stressors, 
including, but not limited to,  the 
alleged convoy incident in January 1971, 
when the veteran claims to have been 
engaged in combat.  That summary, 
together with a copy of the veteran's DD 
Form 214 and DA Form 20 and all 
associated documents, should be sent to 
the United States Armed Forces Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  That organization 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  Any 
information obtained should be added to 
the claims file.  

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors verified by 
the USASCRUR, then the RO should arrange 
for the veteran to be examined by a VA 
psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record.  The examiner should then be 
asked to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied and (2) whether there 
is a nexus between PTSD symptomatology 
and one or more of the inservice 
stressors found to be established by the 
RO.   A detailed rationale for all 
opinions expressed should be provided.  
The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review.    

4.  Upon completion of the above 
development and after giving the 
appellant full opportunity to supplement 
the record, if desired, the RO should 
again adjudicate the issue of entitlement 
to service connection for PTSD with due 
consideration to 38 U.S.C. § 1154(b) upon 
readjudication. 

Should the decision remain adverse to the 
appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto.  

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to assist the veteran in the 
development of facts pertinent to his claim.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the veteran until he 
receives further notice from the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




